DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims 1, 2, 4-6, 8, 10-13 and 15-23 filed 6/16/2021 are allowed for the reasons set forth below. 

Claim 1: 
Yokohata US Patent Application Publication No. 2011/0043639 (hereinafter Yokohata) explicitly teaches an image processing device comprising: 
one or more processors configured to (e.g., CPU 23 of FIG. 1): 
determine a moving subject of interest from a plurality of moving subjects in a plurality of input frames; determine a set of key frames of interest from the plurality of input frames based on a change in shape of the moving object of interest, 
Yokohata teaches at Paragraph 0131 that it is checked whether or not the number of extraction of the selected images is the same as a predetermined necessary number…the user can specify the necessary number described above. Yokohata teaches at Paragraph 0152 that a stroboscopic image may be generated in which object portions are arranged so as to be spaced from each other by an arbitrarily specified interval…the user specifies a desired interval (e.g., the number of pixels) between object images through a setting screen before shooting. Accordingly, Yokohata teaches determining a set of selected frames from a plurality of input frames based user’s instruction of specifying a desired interval between object images through a setting screen as the set of selected frames are provided so that the object portions are arranged to be spaced from each other by an arbitrarily specified interval. 
Yokohata shows at FIG. 14 determining the candidate input frames (key frames) FI1, FI4 and FI9 among the input frames FI1- FI10 so that the number of input (key) frames is determined to be 3. 
Yokohata teaches at FIG. 3 the number of target (key) frame images are selected to be 4 according to (the avatar traversing) the width of the combined image 633 (n=4=f(d/v) wherein d is the width of the combined image and v is the traversing speed of the target avatar across the width of the combined image during the period of time set forth at FIG. 3 or FIG. 26. The number of the frame images is clearly dependent on the width of the combined image in Yokohata for the above reasons. In other word, the number of the frame images is proportional to the width of the combined image and is inversely proportional to the speed of avatar.  
Yokohata teaches such determination is based on a change in a shape of a moving subject and a user instruction. 
Yokohata teaches at FIG. 3 and FIGS. 14-17 a change in a shape of a moving subject in the frames 311-313 (for example, the shape of the moving subject in the frame 311 is different from the shape of the moving subject in the frame 312 in FIG. 3 or the shape of the moving subject in FI4 is different from the shape of the moving subject in FI1 of FIG. 14. 
Yokohata teaches at S11 of FIG. 11 and Paragraph 0185 the user’s setting operation of the tracking target and setting operation of the candidate image sequence is accepted in determining whether tracking target is set (it is noted that different tracking target has a different shape and setting the tracking target is the same as changing a shape of the tracking target as Yokohata teaches at Paragraph 0122 determining a contour of the tracking target region 531 as a specific direction size). 
Yokohata teaches at Paragraph 0074 that the tracking process unit 51 outputs tracking result information including information indicating the position and size of the tracking target in each preview image and each target image….a shape of the tracking target region is also defined by the tracking result information. 
Yokohata teaches at Paragraph 0106 that the user changes the photography direction. Yokohata teaches at Paragraph 0077 that an approximation of the closed region may be performed by a region having a simple figure shape such as a rectangle or an ellipse so as to extract the same as the tracking target region. Yokohata teaches at Paragraph 0093 that sizes and shapes of the estimated tracking target regions 370 to 374 are the same as those of the tracking target region on the preview image In-1. 
Yokohata teaches at Paragraph 0067 that the user can determine the number of target images (i.e., a value of p) freely. Yokohata teaches at Paragraph 0071 that the user can specify the tracking target. Yokohata teaches at Paragraph 0088 that it is possible to determine the target object interval in accordance with user’s instruction. 
Yokohata teaches at Paragraph 0106 it is possible to avoid a situation where the user changes the photography direction or turns off the power of the image sensing apparatus 1 during the photographing operation of the target image sequence. Yokohata teaches at Paragraph 0108 to recalculate the moving speed SP and the subject size SIZE. Yokohata teaches that the exposure time of each target frame image decreases along with an increase of the moving speed SP. Accordingly, the change of the moving speed implicitly requires an acceleration of the moving subject. 
Yokohata teaches at Paragraph 0174 the tracking target is set including the information indicating position and size of the tracking target region on each frame image. Accordingly the shape of a moving subject (the tracking target region) is set as Yokohata teaches at Paragraph 0071 that the user can specify the tracking target or the image sensing apparatus 1 automatically sets the tracking target by using a face recognition process. 
Yokohata teaches at Paragraph 0085 that the moving speed SP is an average moving speed of the tracking target and the subject size SIZE is an average size of the tracking target. Accordingly the subject shape (size) or the subject moving speed changes. Yokohata teaches at Paragraph 0092 the moving direction 360 at the moving speed SP. Accordingly the moving direction 360 may be positive or negative depending upon the moving target’s moving direction. 
Yokohata's number of the target (key) frame images is also a function of the width of the combined image. Yokohata teaches at Paragraph 0079 and 0100 that the object characteristic deriving unit which detects a moving speed of the specific object on the basis of image data output from the imaging unit. 
Yokohata teaches at FIG. 3 the number of target (key) frame images are selected to be 4 according to (the avatar traversing) the width of the combined image 633 (n=4=f(d/v) wherein d is the width of the combined image and v is the traversing speed of the target avatar across the width of the combined image during the period of time set forth at FIG. 3 or FIG. 26. The number of the frame images is clearly dependent on the width of the combined image in Yokohata for the above reasons. In other word, the number of the frame images is proportional to the width of the combined image and is inversely proportional to the speed of avatar. Moreover, Yokohata teaches at FIG. 26 that the number of the frame images are selected to be 3 according to the width of the combined image 633 when the avatar traversing the width of the combined image 633 at less speed. 
Yokohata teaches at FIG. 6 that the target region must be within the frame. Yokohata teaches FIG. 7 and Paragraph 0086-0089 that determining the target subject interval in accordance with the subject size such that the target subject interval is determined based on no overlap between 330A and 330B. The selected image frames are arranged at a substantially constant position interval. The image frame is determined to be the selected image frame based on a comparison of the image frame having no overlap with the previously selected image frame in the subject region (therefore the subject size). Accordingly the number of the selected image frames are dependent upon the left and right sides of the subject region falling within the width of the stroboscopic image and the target subject interval which is dependent upon the subject size. The number of the selected image frames is a function of the left and right boundaries of the subject region within the width of the stroboscopic image and the subject size); 
Divide the set of key frames of interest into a plurality of moving subject layers and a plurality of background layers based on the generated layer separation information (
Yokohata’s background images are generated according to the background image generating process as disclosed in Makino. The key frame image can thus be separated into the object portion and a background image not having an object portion and the stroboscopic image is generated by combining the background image that was generated by the background image generating process with the object images extracted from the respective effective frames. 
Yokohata shows at FIGS. 22-26 a dynamic region is extracted from a difference between frame images where each key frame image (the target image) is separated into the extracted dynamic region and the background image (e.g., the background image 901) where the dynamic region of each key frame is combined with the background image of the key frames. 
Yokohata teaches at FIGS. 31A-33C identifying a set of key frames and at FIGS. 22-26 the tracking target characteristics calculation unit determining a subject size of the moving subject and separating the plurality of key frames into the plurality of moving subject layers so as to compose the moving subject layers to the background images of the key frames to generate the plurality of strobostropic images 631/632/633. Yokohata teaches at FIG. 18 and FIGS. 31A-31C determining/extracting a set of key frames and clearly teaches at FIG. 16 determining a width of the moving subject in the each of the key frames. Yokohata teaches at Paragraph 0010 it is decided that the image in the dynamic region 911 on the frame image 902 is the image of the specific subject and it is decided that the image in the dynamic region 912 on the frame image 903 is the image of the specific subject. Yokohata teaches at Paragraph 0079-0083 that the tracking target characteristic calculation unit 52 calculates a subject size (object size) SIZE in accordance with the size of the tracking target on the image space and at Paragraph 0100-0101 that images in the tracking target regions on the target images are extracted from the target images on the basis of the tracking result information for the target images and the images extracted from the target images are sequentially overwritten on the target images (background images) so that a stroboscopic image 315 is generated….to prepare a background image such as a white image or a black image so as to sequentially overwrite the images extracted from the target images on the background image for generating the stroboscopic image. Accordingly the moving subject layers having a SIZE of the subject are extracted and separated from the target images identified as key frames. Yokohata teaches determining a width of the tracking target region. Yokohata teaches at FIG. 16 determining a width Li or Lj of the subject region. Yokohata shows at FIG. 22 the separation of the frame image 902 into the subject region 911 and the background image 901 (the so-called background image in which no tracking target exists). 
Yokohata shows at FIGS. 7-8 and FIG. 26 dividing the set of key frames IA and IB (or 611/612/613) into a plurality of moving subject layers 330A and 330B and a plurality of background layers. Yokohata teaches at Paragraph 0011 that the background image has no specific subject having a motion. Yokohata teaches at Paragraph 0101 it is possible to extract images in the tracking target regions and to prepare a background image such as a white image or a black image so as to sequentially overwrite the images extracted from the target frame images on the background image for generating the stroboscopic image. 
Yokohata shows at FIGS. 7-8 and FIG. 26 dividing the set of key frames IA and IB (or 611/612/613) into a plurality of moving subject layers 330A and 330B and a plurality of background layers. Yokohata teaches at Paragraph 0011 that the background image has no specific subject having a motion. Yokohata teaches at Paragraph 0101 it is possible to extract images in the tracking target regions and to prepare a background image such as a white image or a black image so as to sequentially overwrite the images extracted from the target frame images on the background image for generating the stroboscopic image); 
Determine a width of each of the plurality of moving subject layers and each of the plurality of background layers based on subject information (
Yokohata’s background images are generated according to the background image generating process as disclosed in Makino. The key frame image can thus be separated into the object portion and a background image not having an object portion and the stroboscopic image is generated by combining the background image that was generated by the background image generating process with the object images extracted from the respective effective frames. 
Yokohata teaches at FIG. 3 the number of target (key) frame images are selected to be 4 according to (the avatar traversing) the width of the combined image 633 (n=4=f(d/v) wherein d is the width of the combined image (the background image) and v is the traversing speed of the target avatar across the width of the combined image during the period of time set forth at FIG. 3 or FIG. 26. The number of the frame images is clearly dependent on the width of the combined image in Yokohata for the above reasons. In other word, the number of the frame images is proportional to the width of the combined image (the background image) and is inversely proportional to the speed of avatar. Moreover, Yokohata teaches at FIG. 26 that the number of the frame images are selected to be 3 according to the width of the combined image 633 (the background image) when the avatar traversing the width of the combined image 633 (background image) at less speed. 
Yokohata teaches at Paragraph 0142 that then the two non-target frame images are denoted by IA and IB, the moving speed SP and the subject size SIZE can be calculated from the positions and sizes of the tracking target regions on the non-target frame images. 
Yokohata teaches at Paragraph 0110 and FIG. 12B that a background display region on the movement direction side of the tracking target may be blinked so as to inform the user. Yokohata teaches at FIGS. 31A-33C identifying a set of key frames and at FIGS. 22-26 the tracking target characteristics calculation unit determining a subject size of the moving subject and separating the plurality of key frames into the plurality of moving subject layers so as to compose the moving subject layers to the background images of the key frames to generate the plurality of strobostropic images 631/632/633 wherein the number of key frames is selected based on the width of the moving subject region in accordance with the width of the background image (See FIGS. 14 and 26 where three key frames are selected versus FIG. 19 where four key frames are selected). Yokohata’s pixel range or width of the background image is the same as the pixel range or width of the key frame. Moreover, the width of the remaining background image area is the width of the target image minus the width of the target subject region. 
Yokohata teaches at FIG. 18 and FIGS. 31A-31C determining/extracting a set of key frames and clearly teaches at FIG. 16 determining a width of the moving subject in the each of the key frames. Yokohata teaches at Paragraph 0010 it is decided that the image in the dynamic region 911 on the frame image 902 is the image of the specific subject and it is decided that the image in the dynamic region 912 on the frame image 903 is the image of the specific subject. Yokohata teaches at Paragraph 0079-0083 that the tracking target characteristic calculation unit 52 calculates a subject size (object size) SIZE in accordance with the size of the tracking target on the image space and at Paragraph 0100-0101 that images in the tracking target regions on the target images are extracted from the target images on the basis of the tracking result information for the target images and the images extracted from the target images are sequentially overwritten on the target images (background images) so that a stroboscopic image 315 is generated….to prepare a background image such as a white image or a black image so as to sequentially overwrite the images extracted from the target images on the background image for generating the stroboscopic image. Accordingly the moving subject layers having a SIZE of the subject are extracted and separated from the target images identified as key frames. Yokohata teaches determining a width of the tracking target region. Yokohata teaches at FIG. 16 determining a width Li or Lj of the subject region. Yokohata shows at FIG. 22 the separation of the frame image 902 into the subject region 911 and the background image 901 (the so-called background image in which no tracking target exists). 
Yokohata teaches at Paragraph 0088-0090 and Paragraph 0123 that the target subject interval is determined from the subject size SIZE as a function of SIZE+ ki according to the user’s instruction of the coefficients ki. Yokohata teaches at FIGS. 14-16 and Paragraph 0123 that the selection of the combined frames is based on the target subject interval and the specific number p of combine frames. 
Yokohata teaches at Paragraph 0138 that the value p may be a preset fixed value or may be a value that the user can set freely. When p is fixed in the process of calculating the subject size for the candidate selected frames, the computed number of the selected frames is checked against the number p. As p varies/increases, further calculation of the subject size of the candidate selected frames is required and accordingly the calculation of the subject size of the candidate selected frames is based on the determination whether the computed number of combined frames is unchanged from p. 
Yokohata teaches a process of determining a subject size of each candidate target frames and each of the background images based on the subject and the determination whether the computed number of the candidate selected frames in unchanged from the p target frame images where the number p is set by the user and could be the number 3, 4 or 5. In the calculation of the subject size, the number of candidate selected frames is selected in the target image selection unit to be the same as the number p on the basis of the reference interval (See Paragraph 0152 and Paragraph 0161). 
Yokohata teaches at Paragraph 0166 that the target image selection unit 157 selects the p target frame images from the target frame image candidates by using the reference interval and at Paragraph 0067 that the user can determine the number of target images p freely and at Paragraph 0081 calculating the moving speed SP and the subject size SIZE from the tracking result information and at Paragraph 0089 that the tracking targets are arranged at a substantially constant position interval. Yokohata teaches at Paragraph 0102 that when p is five, images in the regions 371 to 374 may be extracted from the target images and the images extracted may be sequentially overwritten on the target image so as to generate the stroboscopic image and at Paragraph 0120-017 that the three frame images are sequentially selected as the selected images illustrated in thick lines. Yokohata teaches at Paragraph 0130 and FIG. 18 that it is checked whether or not the number of extraction of the selected images is the same as a predetermined number when extracting the selected images and calculating the subject size. 
 Yokohata teaches at FIGS. 3-18 that the width of the subject is determined based on the determination that the computing number of combined frames is unchanged from 3 or 4. 
Yokohata teaches at FIG. 35 and Paragraph 0185-0186 determining a first width f each of the plurality of moving subject layers by determining the size the tracking target via the user’s setting operation of the tracking target and each of the plurality of background layers based on the subject information and the determination in S167 that the number of extracted images is the same as the necessary number p. 
Yokohata shows at FIG. 16 determining a first width Li or Lj of each of the plurality of moving subject layers 530/531 and each of the plurality of the corresponding background layers based on the subject information. Yokohata teaches at Paragraph 0011 that the background image has no specific subject having a motion. Yokohata teaches at Paragraph 0101 it is possible to extract images in the tracking target regions and to prepare a background image such as a white image or a black image so as to sequentially overwrite the images extracted from the target frame images on the background image for generating the stroboscopic image); 

Yokohata teaches at FIG. 3 and FIGS. 19-21 and FIG. 26 a processor is configured to combine the combining target image 530 having the adjusted width of the moving object in the input frame with the stroboscopic image based on determination values (Li, xi, yi) and (Lj, xj, yj). 
Yokohata shows at FIGS. 7-8 and FIG. 26 dividing the set of key frames IA and IB (or 611/612/613) into a plurality of moving subject layers 330A and 330B and a plurality of background layers. Yokohata teaches at Paragraph 0011 that the background image has no specific subject having a motion. Yokohata teaches at Paragraph 0101 it is possible to extract images in the tracking target regions and to prepare a background image such as a white image or a black image so as to sequentially overwrite the images extracted from the target frame images on the background image for generating the stroboscopic image); 
set a region of interest of the moving subject of interest in a moving subject layer of the plurality of moving subject layers of the combining target image; combine the region of interest of the combining target image with the combining completed image (
Yokohata teaches at FIG. 3 and FIGS. 14-17 a change in a shape of a moving subject in the frames 311-313 (for example, the shape of the moving subject in the frame 311 is different from the shape of the moving subject in the frame 312 in FIG. 3 or the shape of the moving subject in FI4 is different from the shape of the moving subject in FI1 of FIG. 14). 
Yokohata shows at FIGS. 7-8 and FIG. 26 dividing the set of key frames IA and IB (or 611/612/613) into a plurality of moving subject layers 330A and 330B and a plurality of background layers. Yokohata teaches at Paragraph 0011 that the background image has no specific subject having a motion. Yokohata teaches at Paragraph 0101 it is possible to extract images in the tracking target regions and to prepare a background image such as a white image or a black image so as to sequentially overwrite the images extracted from the target frame images on the background image for generating the stroboscopic image); 
generate a first image based on the combination of the region of interest of the combining target image with the combining-completed image (
Yokohata teaches at FIG. 3 and FIGS. 19-21 and FIG. 26 a processor is configured to combine the combining target image 530 having the adjusted width of the moving object in the input frame with the stroboscopic image based on determination values (Li, xi, yi) and (Lj, xj, yj). 
Yokohata teaches FIG. 7 and Paragraph 0086-0089 that determining the target subject interval in accordance with the subject size such that the target subject interval is determined based on no overlap between 330A and 330B. 
Yokohata teaches at Paragraph 0083 that an average value of the specific direction sizes is substituted for the subject size SIZE. 
Yokohata shows at FIGS. 7-8 and FIG. 26 dividing the set of key frames IA and IB (or 611/612/613) into a plurality of moving subject layers 330A and 330B and a plurality of background layers. Yokohata teaches at Paragraph 0011 that the background image has no specific subject having a motion. Yokohata teaches at Paragraph 0101 it is possible to extract images in the tracking target regions and to prepare a background image such as a white image or a black image so as to sequentially overwrite the images extracted from the target frame images on the background image for generating the stroboscopic image). 



Nakao US-PGPUB No. 2010/0039447 (hereinafter Nakao) teaches the claim limitation: “set a determination value to a plurality of pixels in each region of a plurality of regions of the set of key frames of interest to generate layer separation information, wherein the layer separation information indicates a moving subject region, a background region, and a residual background region of the set of key frames of interest, and the determination value of the moving subject region is different from each of the determination value of the background region and the determination value of the residual background region; divide the set of key frames of interest into a plurality of moving subject layers and a plurality of background layers based on the generated layer separation information” (Nakao teaches at Paragraph 0183 generating layer separation information and at Paragraph 0189 “if the target pixel is not a pixel in the area in which images are to be combined, the processing proceeds to step F202, where the layer processing unit 3 selects the target pixel of the motion sequence effective area in the current key frame as a pixel to be copied into a combining result image. For example, a pixel value of “0” is stored in the layer separation information for the target pixel”. 
Nakao teaches at Paragraph 0191 that “if the target pixel is a pixel in the region to be combined, the processing proceeds to step F203, where the layer processing unit 3 determines whether the target pixel is a pixel in the moving subject region of the current key frame. If the target pixel is a pixel in the moving subject region of the current key frame, the processing proceeds to step F204, where the layer processing unit 3 stores a pixel value “1” in the layer separation information for the target pixel.” 
Nakao teaches at Paragraph 0193 “if, in step F203, it is determined that the target pixel is not a pixel in the moving subject region of the current key frame, the processing proceeds to step F205, where the layer processing unit 3 determines whether the target pixel corresponds to the moving subject region of the previous key frame. If the target pixel corresponds to the moving subject region of the previous key frame, the processing proceeds to step F206, where the layer processing unit 3 stores a pixel value of “2” in the layer separation information for the target pixel.” 
Nakao teaches at Paragraph 0195 that “if the target pixel corresponds to the background region of the current key frame, the processing proceeds to step F208, where the layer processing unit 3 stores a pixel value “3” in the layer separation information for the target pixel”. 
Nakao teaches at FIG. 4A-4B and Step F103-F105 of FIG. 9 that the key frame selection process is described at Paragraph 0125 and each of the key frames of interest is separated into a moving subject layer and a background layer as described at FIG. 5A-5B, 6B-6C, FIGS. 7A-7B and FIG. 8 and related disclosures in relation to these figures. See also Paragraph 0133 and Paragraph 0181). 

Nakao teaches at Paragraph 0179 and Paragraph 0266 that a pixel range within the size of a final combined image (the size of the motion sequence still image) into which the current frame image data is combined is computed. Nakao teaches at Paragraph 0273 that information regarding the range of the previous key frame and the moving subject information regarding the rage of the key frame preceding the previous key frame and the moving subject information included in the combined image data item preceding the previous combined image data item are used. Nakao teaches at FIGS. 6B-6C and Paragraph 0149 the width Wback=160 of the remaining background area. 
Nakao teaches at FIG. 8 and Paragraph 0165 that the pixels of the motion sequence effective area of the current input key frame Fx can be directly copied into an area B of the new combined image data item shown in FIG. 8. Nakao teaches at Paragraph 0157-0168 determining the width of the area A and the area B of the current key frame Fx. The width of the area A of the current key frame Fx constitutes the width of a portion of the background image of the current key frame. Nakao teaches at Paragraph 0213 that the existing previous combined image data item contains the key frames in the areas C and A which are combined together. The combined image in the areas A and B is copied to such combined image data item. The image in the area A is overwritten with the layer combined image. 
Nakao teaches at FIG. 4A-4B and Step F103-F105 of FIG. 9 that each of the key frames of interest is separated into a moving subject layer and a background layer as described at FIG. 4B, Paragraph 0133 and Paragraph 0181 and Nakao shows at FIG. 5B, FIG. 8, Paragraph 0142 and Paragraph 0210 determining a width A/Wmov of the motion effective area or the moving subject F*D for each of the separated key frames and a width B of each of the background layers such as the width of the motion sequence effective area in FIG. 24A or the width of the rear area in FIG. 25 or the width of the remaining background area or the size of the final combined image which is the size of the motion sequence still image which is the same as the width of the background image at Paragraph 0179 and Paragraph 0266); 
generate a first image based on the combination of the region of interest of the combining target image with the combining-completed image (Nakao teaches at FIG. 8, FIG. 18, FIG. 25 and FIGS. 32-33 generating a first image based on the second combining-completed image having 8 subjects, where a size of the first image generated coincides with the specific image frame size).  

The prior art references do not anticipate or suggest the new claim limitation of “determine a moving subject of interest from a plurality of moving subjects in a plurality of input frames; determine a set of key frames of interest from the plurality of input frames based on a change in shape of the moving object of interest, an acceleration of the moving subject of interest, and a change in a movement direction of the moving subject of interest” in an image processing device, set forth in the base claim 1.  The base claims 15 and 16 are allowed for the same reasons as the claim 1. The dependent claims 2, 4-6, 8, 10-13 and 17-23 are dependent upon the base claim 1 and are allowed for the same reasons as the base claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JIN CHENG WANG/Primary Examiner, Art Unit 2613